DETAILED ACTION
This is the first Office action on the merits of Application No. 17/041,742. Claims 11-20 are pending. Claims 1-10 have been canceled by preliminary amendment.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/25/2020, 1/4/2021, and 7/8/2021 have been considered by the examiner.

Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11, the prior art does not disclose or render obvious a clutch disc for a friction clutch of a motor vehicle, comprising: wherein each of the first flange area and the second flange area is in operative connection with the input part and the output part such that: when a direction of action of a resulting load acting on the input part changes from a first rotational direction to a second rotational direction, opposite 
	The closest prior art, Rusch (German document DE102015211899, cited on the IDS dated 9/25/2020) and Hoffman (German document DE102014210685, cited on the IDS dated 9/25/2020), discloses a damper assembly with slide tracks at angles relative to each other (Rusch, Figs. 1-2, 11 and 15) or curved tracks (Hoffman, e.g. Fig. 1, 90 and 105). Thus, Rusch and Hoffman do not disclose or suggest when a direction of action changes the first flange area is moved relative to the second flange area in a single fixed direction of movement.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshimura (US Patent Publication 20110177869) discloses a damper mechanism of a clutch with stops (Fig. 3).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W. /Examiner, Art Unit 3655                                                                                                                                                                       
/DAVID R MORRIS/Primary Examiner, Art Unit 3659